Judgment of the County Court of Nassau county in favor of plaintiffs, in actions for personal injuries sustained by plaintiff Cecelia Waterman, and by her husband for loss *745of services, reversed on the law, with costs, and complaints dismissed, with costs. Appeal from order dismissed. Plaintiff Cecelia Waterman was injured when a handrail or bannister on the stairway in defendant’s building became loose, causing her to lose her balance and fall when descending the stairway. There was no proof of faulty construction or that the handrail was defective or loose prior to the accident or that defendant had notice, actual or constructive, of the defective condition of the handrail. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.